Case: 3:15-cv-00324-jdp Document #: 401-3 Filed: 09/18/20 Page 1 of 2




                   EXHIBIT 3
            Case: 3:15-cv-00324-jdp Document #: 401-3 Filed: 09/18/20 Page 2 of 2
                                         Monthly ID Petition Record Process Report




                                  Monthly Total Original IDs Total Petitions & Petition Percentage
                                          ORG IDs issued                  Petitions Filed                 Petition Application Percentage
   6/1/20      to       6/30/20                   3558                         160                                     4.50%
            To Date 1                            256477                       12355                                    4.82%



                                                           Cumulative status to date
                          Total Resolved 2                                                                  Suspended,
 Total Petitions       (Resolved through                Total canceled         Total pending                no response         Total denials
                     adjudication: 1488 )                by customer                                       from customer
                                                          a nd fraud


     12355                      6082                        4440                      214                       623                    996



                                                                   Pending
                                                                                       Awaiting US          DNS non-match
    Total           Initiated            Waiting for DI-IS verification                citizenship,            received,         Incomplete
                                                                                                                                               5
  Pending           Petition                                                          name change,              pending         applications
                                  I n State:      1       Out of state:       8       foreign born            adjudication
    214                 3                      Total:          9                             0                    37                   165




              Petitions by region                                                                Petition Origination to date
 Region     Current Monthly         Petitions to                                              City                             Count
                   Totals               Date
   NW                12                 982                                                 Madison   3                        1745
   NC                15                 767                                              Milwaukee 4                           3617
   NE                29                 1967                                                 Other                             6993
   SW                45                 3420                                                 Total                             12355
   SE                59                5219
  Total             160                12355
                                                                                  Issued through extraordinary proof to date:            501




1. To date = 9/15/14 to the present date.
2. "Resolved" = ID cards issued.
3. Includes stations M101,MA01,ME01
4. Includes stations MBC1,MIL1,MNE1,MNW1,MSE1,MSW1.
5. Incomplete = missing proof of identity or residency or both & 183.



                                                              Prepared 7/1/20



                                                                                                                                        DEF-DMV020582
